In The
                   Court of Appeals
     Sixth Appellate District of Texas at Texarkana


                        No. 06-16-00009-CV



        WILLIAM R. AND SUSAN M. KNODERER, Appellants

                                 V.

STATE FARM LLOYDS, PENNI PERKINS, AND TOM ROBERTS, Appellees



               On Appeal from the 354th District Court
                       Hunt County, Texas
                      Trial Court No. 74,037




            Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER

        Court reporter Julie Vrooman recorded the trial proceedings in appellate cause number 06-

16-00009-CV, styled William R. and Susan M. Knoderer v. State Farm Lloyds, Penni Perkins, and

Tom Roberts, trial court cause number 74,037, on appeal from the 354th Judicial District Court of

Hunt County, Texas. The reporter’s record was originally due in this matter on February 1, 2016.

That deadline was extended three times on Vrooman’s requests, resulting in the most recent due

date of April 22, 2016. Vrooman has now filed a fourth request seeking an additional fifteen-day

extension of the filing deadline.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c). The

Rules further instruct that an “appellate court may enter any order necessary to ensure the timely

filing of the appellate record.” Id. In furtherance of our responsibilities established by the Rules,

we find we must take steps to ensure that the record in this case is filed in a reasonable amount of

time.

        Therefore, we overrule Vrooman’s fourth request for an extension of the filing deadline

and order her to file the reporter’s record in cause number 06-16-00009-CV, styled William R. and

Susan M. Knoderer v. State Farm Lloyds, Penni Perkins, and Tom Roberts, trial court cause

number 74,037, on appeal from the 354th Judicial District Court of Hunt County, Texas, to be

received by this Court no later than the close of business on Monday, May 9, 2016.




                                                 2
       If the reporter’s record is not received by May 9, we warn Vrooman that we may begin

contempt proceedings and order her to demonstrate why she should not be held in contempt of this

Court for failing to obey its order.

       IT IS SO ORDERED.




                                            BY THE COURT

Date: May 3, 2016




                                               3